Name: Commission Regulation (EEC) No 3933/88 of 16 December 1988 amending Annex IV to Regulation (EEC) No 3433/81 laying down detailed rules for the application of Regulation (EEC) No 1796/81 as regards imports of preserved cultivated mushrooms originating in non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 \ 17. 12. 88 Official Journal of the European Communities No L 348/19 COMMISSION REGULATION (EEC) No 3933/88 of 16 December 1988 amending Annex IV to Regulation (EEC) No 3433/81 laying down detailed rules for the application of Regulation (EEC) No 1796/81 as regards imports of preserved cultivated mushrooms originating in non-member countries has appointed a new competent authority in this field ; whereas the Annex should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization - of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 3179/88 (*), lays down that the entry into free circulation of the quantities of mushrooms originating in the People's Republic of China, South Korea and Taiwan shall be subject to the production of a certificate to be issued by the competent authorities listed in Annex IV to the Regulation ; whereas the People's Republic of China HAS ADOPTED THIS REGULATION : Article 1 Annex IV to Regulation (EEC) No 3433/81 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 198, 26. 7 . 1988, p. 21 . 0 OJ No L 183, 4. 7. 1981 , p. 1 .h OJ No L 346, 2. 12. 1981 , p. 5 . 0 OJ No L 283, 18 . 10 . 1988, p. 8 . No L 348/20 Official Journal ' of the European Communities 17. 12. 88 ANNEX ANNEX IV The competent authorities referred to in Article 4 of this Regulation are as follows : For the People's Republic of China :  Shanghai Foreign Economic Relations and Trade Commission  Fujian Foreign Economic Relations and Trade Commission  Guangxi Foreign Economic Relations and Trade Commission  Zhejiang Foreign Economic Relations and Trade Commission  Jiangsu Foreign Economic Relations and Trade Commission  Sichuan Foreign Economic Relations and Trade Commission  Chongqing City Foreign Economic Relations and Trade Commission  Anhui Foreign Economic Relations and Trade Commission  Guangdong Foreign Economic Relations and Trade Commission  Import/Export Department, Ministry of Foreign Economic Relations and Trade. For South Korea : Korea Canned Goods Export Association . For Taiwan : Taiwan Mushroom Packers United Export Corporation.'